STONE, J.
Each and every of the duties, the non-observance of which is urged as a ground for quashing and setting aside the venire for the grand jury, is declared by the statute to be directory, and furnishes, of itself, no predicate for the relief prayed for in this case. — Code of 1876, §§ 4759, 4889, 4890; Boulo v. The State, 51 Ala. 18; Dotson v. The State, 62 Ala. 141; Cross v. The State, 63 Ala. 40. We need not,.and do not, inquire what would be the duty of the presiding judge, if corruption, fraud, or partiality in the drawing of the jury, were charged. Nothing of the kind is charged in this case. — Brooks’ case, 9 Ala. 9.
The writ of mandamus is refused.